AO 98 (Rev.8/85) Appearance Bond '

<=

 

 

UINTTED STATES DIS FRICT COUR I
MIDDE DISTRICT OF FLORIDA © FAMPA DIVISION

UNITED STATES OF AMERICA
“Ve APPEARANCE BOND
ANTONIO MARROQUIN
, CASE NUMBER: 8:20-cr- 160-T-36TGW

Surety (Signature) Bond: Uwe. the undersigned. acknowledge that we and my/our
personal representatives, jointly and severally. amare bound to pay lo the United States of America
the sum of $50,000.00.

‘The conditions of this bond are that the defendant, AN'TONEO MARROQUIA, is to appear
before court and at such other places as the defendant may be required to appear, in accordance
with any and all orders and dircetions relating to the defendant's appearance in the case, including
appearance for violation ofa condition of defendant's release as may be ordered or notified by this
court or any other United States distriet court to which the defendant may be held ta answer or the
cause Uanslerred. The defendant is to abide by any judgment entered in such a matter by
surrendering to serve any sentence imposed and obeying any order or direction in connection with
such judgment. and ebey and perform the further conditions in thy Order of Release attached hereta
and made a part hereof’.

lis agreed and understood that this is a continuing bond (including any proceeding on
appeal or review). whieh shall continue until such lime as the undersigned are exonerated.

If the defendant appears as ordered or notified and otherwise obeys and performs the
foregoing conditions of this bond. then this bond is to bevoid. but ifthe defendant fils to obey or
perform any of these conditions. payment of the amaunt of this bond shall be due forthwith.
Vorfeiture of this bond for any breach of its conditions may be declared by any United States District
Court having cognizance of the above eatitied matter at the tine of such breach and if the bond is
forfeited and if the forlviture is not aside or remitted, judzment may be entered upon motion in such
United States District Court against each debtor jointly and severally for the amount above stated,
tovether with interest and costs, and execution may be issued and payment secured as provided by
the Federal Rule of Criminal Procedure and any other hiws of the United States.

This bond is siened on AUCH IST aiteson, aw Tampa. Florida.
Y Z\. |

surerry( /

 

 

 

 

. Cy, 4 4
Mores 3! tf, ‘ee

THOMAS C. WILSON
UNITED STATES MAGISTRATE JED GE

Approved:

 
